  Case 3:21-cv-00007-SMY Document 3 Filed 04/13/21 Page 1 of 2 Page ID #10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN PADGETT,                                    )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )       Case No. 21-cv-7-SMY
                                                  )
SHERIFF,                                          )
                                                  )
                       Respondent.                )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court for case management. Petitioner Kevin Padgett filed this

habeas corpus action pursuant to 28 U.S.C. § 2241 on January 6, 2021 but did not submit the filing

fee with his Petition. On January 6, 2021, the Court ordered Padgett to either pay the $5.00 filing

fee, submit a motion to proceed in forma pauperis (“IFP”) no later than February 5, 2021, or face

dismissal of this action for want of prosecution. (Doc. 3). More than 30 days have passed since

that deadline, Padgettot paid the filing fee, filed a motion to proceed IFP, or submitted any related

correspondence to the Court.

       Accordingly, this habeas corpus action is DISMISSED with prejudice for failure to

prosecute. FED. R. CIV. P. 41(b); see generally James v. McDonald’s Corp., 417 F.3d 672, 681

(7th Cir. 2005); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Lucien v. Breweur, 9 F.3d

26, 29 (7th Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice). The

Clerk is DIRECTED to CLOSE THIS CASE and enter judgment accordingly. All pending

motions are TERMINATED AS MOOT.

       If Petitioner wishes to appeal the dismissal of this case, his notice of appeal must be filed

with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1)(B). A motion for

                                            Page 1 of 2
  Case 3:21-cv-00007-SMY Document 3 Filed 04/13/21 Page 2 of 2 Page ID #11




leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is allowed to

proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may

toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot

be extended. Other motions, including a Rule 60 motion for relief from a final judgment, do not

toll the deadline for an appeal.

       It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       Dated: April 13, 2021



                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 2 of 2
